Response to Amendment – Examiner Comments 
In terms of presenting a claimed construct that overcomes the 35 U.S.C. 101 rejection and is within the confines of the originally claimed construct (i.e., “A cell monitoring unit”), the Examiner recommends a claim that:  
is drawn to “A cell monitoring unit” as originally claimed (MPEP 819);
maintains the “configured to” language as added in the response filed 11/3/2021 with respect to each of the current detector, voltage detector, and calculator if properly supported by the instant disclosure – please note Applicant should specifically point out where support is being drawn from by at least paragraph citations to avoid a rejection under 35 U.S.C. 112(a)/first paragraph [see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06 - expanded upon below];
integrates the judicial exception into a practical application in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e., generic components – MPEP 2106.05(d)) [MPEP 2106.04(d)].  The way in which the additional elements use or interact with the exception may integrate it into a practical application (MPEP 2106.04(d)).   A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application. As an example of how demonstrate such an integration, see MPEP 21604.(d)(2):  One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The application or use of the judicial exception in this manner meaningfully limits the claim by Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4 [emphasis mine; 2106.05(h)].  Thus, comparing the instant claim to the case law above, there are limitations to “detecting, calculating, and determining” in the confines of a judicial exception, wherein there isn’t a limitation present that provides for the additional elements to use or interact with the exception that act in concert to achieve some real-world result. 
Additionally, Applicant should provide comments for how any newly added features to the claim are supported including any new limitations provided to the instant claim set.  MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written MPEP §§714.02  and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729